UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 ML BLUETREND FUTURESACCESS LLC (Exact name of registrant as specified in its charter) DELAWARE 26-2581977 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) c/o MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC 4 World Financial Center 250 Vesey Street, 6th Floor New York, NY 10080 Barbra E.Kocsis Merrill Lynch Alternative Investments LLC 1200 Merrill Lynch Drive (1B)
